 In theMatter Of STANDARDOIL COMPANYOF CALIFORNIAandCALI-FORNIA TANKERS OFFICERSASSOCIATIONandMASTERS,MATES ANDPILOTS OF AMERICA, A. F. L.andMARINE ENGINEERS'BENEFICIALAssoCIATION, No. 97, C. I. O.CasesNos. 20-R-1312, 20-R-1366, and 20-R-1367.-Decided April18, 1946Pillsbury, Madison and Sutro,byMr. Norbert Korte,of San Fran-cisco, Calif., for the Company.Messrs. William H. HoogsandRichard K. Frisbe,both of Berkeley,Calif., andMr. Bruce H. Christian,of Richmond, Calif., for theC. T. O. A.Mr. H. C.BanksandCaptain V. Westerhold,both of San Fran-cisco, Calif., for the M. M. P.Mr. J. E. JeromeandNational Labor Bureau,byMr. Joseph Abi-hider,both of San Francisco, Calif., for the M. E. B. A.Mr. Ralph D. Finch,of San Francisco, Calif., for the C. T. U.Mr. Philip A. O'Rourke,of San Francisco,Calif., for the A. C. A.Mr. Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by California Tankers OfficersAssociation, herein called the C. T. O. A., Masters, Mates and Pilotsof America, A. F. L., herein called the M. M. P., and Marine Engineers'Beneficial Association, No. 97, C. I. 0., herein called the M. E. B. A.,each alleging that a question affecting commerce had arisen concern-ing the representation of employees of Standard Oil Company ofCalifornia, San Francisco, California, herein called the Company,the National Labor Relations Board consolidated the cases and pro-vided for an appropriate hearing upon due notice before Robert E.Tillman, Trial Examiner.The hearing was held at San Francisco,California, on December 5, 1945.At the commencement of the hearingthe Trial Examiner granted motions to intervene by American Com-munications Association, Pacific District Marine Local No. 3, C. I. 0.,67 N. L. R. B., No. 65.506 STANDARD OIL COMPANY OF CALIFORNIA507herein calledthe A.C. A., and Radio Officers'Union Marine Divisionof the Commercial Telegrapher'sUnion, A. F. L., herein called theC. T. U. The Company, the C.T. O. A., M. M.P., M. E. B.A., A. C. A.,and C.T. U., appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.The motion made by the Company to strike thebrief of the M. E.B. A. on the ground the Company had not receiveda copy, is hereby denied.The Company has since been furnishedwith a copy of the brief.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYStandard Oil Company of California, a Delaware corporationmaintaining its principal offices in San Francisco, California, is en-gaged in the producing, refining, transportation, sale, and distributionof petroleum and petroleum products. The Company and its subsid-iaries and affiliates lend, lease, or hold under contract, extensive oillands in the United States and foreign countries. It owns and operatesrefineries at Richmond, Bakersfield, and El Segundo, California, and,in addition to these operations, through subsidiaries operates refin-eries in Texas and British Columbia.The Company also operates 15 seagoing tankers and 11 inland ves-sels on San Francisco Bay and its tributaries.The tankers are usedto transport crude oil from pipe-line terminals to refineries, and re-fined products from refineries to points located inside and outside theState of California.The inland vessels are used to transport petro-leum products to customers, ships, and plants, and to company re-distribution terminals.Rail and truck facilities and common car-riers are also engaged to transport the Company's refined productsfrom refineries to points located outside the State of California.During the year 1944, the Company produced approximately 90million barrels of refined petroleum products, of which 38.2 percentwas shipped from the State of California to various other States ofthe United States and foreign countries.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.U. THE ORGANIZATIONS INVOLVEDCalifornia Tankers Officers Association is an unaffiliated labor or-ganization, admitting to membership employees of the Company. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDMasters, Mates and Pilots of America, is a labor organization affili-ated with the American Federation of Labor, admitting to member-ship employees of the Company.Marine Engineers' Beneficial Association, No. 97, is a labor organiza-tionaffiliatedwith the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.American Communications Association, Pacific District Marine Lo-cal No. 3, is a labor organization affiliated with the Congress of In-dustrial Organizations, admitting to membership employees of theCompany.RadioOfficers'Union Marine Division of the Commercial Teleg-rapher's Union is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. T. O. A.,M. M. P., or M. E. B. A. as the exclusive bargaining representative ofcertain of its employees until they have been certified by the Board inappropriate units.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. T. O. A. represents a substantial number ofemployees in the unit alleged by it to be appropriate.-We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. T. O. A. seeks a unit of all licensed personnel on the Com-pany's seagoing tankers, including licensed deck personnel, licensedengineers, and licensed radio operators.The Company agrees to thecomposition of this unit, except that it would exclude masters andchief engineers.The M. M. P. seeks a unit of all licensed deck personnel on theCompany's seagoing tankers, including masters, mates, and pilots.The M. E. B. A. seeks a unit of all licensed engineering personnelon the Company's seagoing tankers, including chief engineers andassistant engineers.The A. C. A. and the C. T. U. seek a unit of all licensed radio oper-ators on the Company's seagoing tankers.1 The Field Examiner reported that the C.T. O. A. submitted148 authorization cards inthe unit of approximately 207 employees sought by it ; the M. M. P.submitted 23 applica-tion cards in the unit of approximately 90 employees it seeks ; theM E B. A.submitted19 application cards in the unit of approximately 95 employees it desires;and the A. C. A.and the C. T. U. submitted2 and 3 application cards,respectively,in the unit ofapproximately 22 employees sought by them. STANDARD OIL COMPANY OF CALIFORNIA509We have repeatedly held, in the light of differences in qualifications,responsibilities, and duties between licensed deck officers and licensedengineers, that each group constitutes a separate appropriate unit;and we have also determined that the reasons which underlie the find-ing that licensed deck officers and licensed engineers constitute sep-arate appropriate groupings are equally applicable to radio operators,impelling the conclusion that these employees also form a segregatedappropriate unit.2Consequently, we are of the opinion that thesethree groups of employees comprise three separate appropriate units.The Company urges that masters and chief engineers be excluded,apparently on the ground that they possess higher supervisory author-ity than the other employees here concerned.However, the unit oflicensed deck officers, including masters, sought by the M. M. P., andthe unit of licensed engineers, including chief engineers sought by theM. E. B. A., are traditional groupings in the maritime industry, andeach is composed entirely of supervisory employees with comparableskills, qualifications, duties, authority, responsibilities and interests.We shall, therefore, include the masters in the unit of licensed deckpersonnel, and the chief engineers in the unit of licensed engineers.3We find that the following units are appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:(1)All licensed deck officers employed by the Company on itsseagoing tankers, including masters, mates, and pilots, and licenseddeck personnel of the relief crew;(2)All licensed engineers employed by the Company on its sea-going tankers, including chief engineers, assistant engineers, andlicensed engineers of the relief crew;(3)All licensed radio operators employed by the Company on itsseagoing tankers, including licensed radio operators of the relief crew.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among employeesin the appropriate units.In view of the fact that there may be uncertainty as to the arrival,departure, routes, and personnel of vessels under the Company'spresent operations, we shall direct that the Regional Director for theTwentieth Region, under whose direction the elections will be held,shall determine the exact time, place, and procedure for giving noticeof the elections and for balloting; those eligible to vote will be thoseemployees in the appropriate units employed on each vessel as of theY SeeMatter of Tide Water Associated Oil Company,38 N. L. R B. 582.3C£Matter of Jonesd LaughlinSteelCoiporataon, 37 N L P. B. 366, and cases citedthei pill 510DECISIONSOF NATIONALLABOR RELATIONS BOARDdate of the Direction of Elections, subject to the limitations and addi-tions set forth therein .4DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard Oil Com-pany of California, San Francisco, California, separate elections bysecret ballot shall be conducted as soon as convenient and begin aspromptly as is practical after the date of this Direction, in conformitywith the instructions set forth in Section IV, above, for the conductof such elections, under the direction and supervision of the RegionalDirector for the Twentieth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe units found appropriate in Section IV, above, employed on eachvessel as of the date of this Direction, including employees who are notnow, or at the time balloting takes place, at work because they are illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections, to determine :1.Whether the employees in Unit (1), described in Section IV,above, desire to be represented by Masters, Mates and Pilots of Amer-ica, A. F. of L., or by California Tankers Officers Association, for thepurposes of collecting bargaining, or by neither;2.Whether the employees in Unit (2), described in Section IV,above, desire to be represented by Marine Engineers' Beneficial Asso-ciation, No. 97, C. I. 0., or by California Tankers Officers Association,for the purposes of collective bargaining or by neither;3.Whether the employees in Unit (3), described in Section IV,above, desire to be represented by American Communications Asso-ciation, Pacific District Marine Local No. 3, C. I. 0., or by RadioOfficers'Union Marine Division of the Commercial Telegrapher'sUnion, A. F. L., or by California Tankers Officers Association, for thepurposes of collective bargaining, or by none of these organizations.'SeeMatter of StandardOil Company of California,58 N. L.R. B. 554.